Citation Nr: 1202449	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1984 to February 1988 and from October 2003 to June 2004, with additional periods of service in the North Carolina Army National Guard (NCANG). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In pertinent part of that rating decision, the RO denied the claim for entitlement to service connection for hypertension.   

The Board remanded the matter in December 2009 to the Agency of Original Jurisdiction (AOJ), in order to ask the Veteran to identify any outstanding records of pertinent treatment and to provide the Veteran with a new VA examination.  The Veteran did not ask VA for assistance in obtaining any outstanding records in response to a February 2010 notice letter, and based on review of the findings contained in the report of a March 2011 VA examination, the Board requested a medical expert opinion through a Veterans Health Administration (VHA) directive.  An October 2011 medical expert opinion with a subsequent addendum is on file and a copy of this opinion has been sent to the Veteran.  A review of the claims folder shows that the above actions have been preformed, and no further action is required in compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Issues Not on Appeal 

It is noted that the Veteran also initiated an appeal to the RO's refusal to reopen a claim for service connection for right knee disability, but he failed to submit a timely substantive appeal as to that issue after receiving notice of November 2005 statement of the case.  As such, the claim is not currently before the Board on appeal. 


FINDINGS OF FACT

1.  The Veteran's hypertension had its onset well after his separation from his first period of service; and the preponderance of the evidence on file is against a finding that the Veteran's hypertension is related to his first period of service.    

2.  The evidence clearly shows that the Veteran's hypertension existed prior to his entrance into his second period of service.

3.  The competent evidence of record clearly shows that Veteran's hypertension did not increase in severity beyond the natural progress of the disease during his second period of active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in July 2004 that addressed some of the elements concerning his claim for service connection for hypertension.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In an October 2006 notice letter, VA informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the October 2006 notice was sent after the initial adjudication, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the October 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notice was provided the case was re-adjudicated and an April 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA also has obtained medical opinions, dated June 2004, March 2011, and October 2011, on whether the Veteran's hypertension was caused and/or aggravated by his periods of service.  

The Board remanded the matter in December 2009 to the AOJ for additional development, including a new VA examination in order to obtain a medical opinion to determine whether the Veteran's pre-existing hypertension was aggravated during his period of military service beyond the natural progression of the disease.  On review of the findings contained in the report of a March 2011 examination, the Board found that the March 2011 medical opinion was incomplete on the matter of whether the Veteran's hypertension was aggravated by his period of service.  In this regard, the March 2011 VA examiner failed to provide a specific statement explaining why the increase in the Veteran's hypertension medication during his eleven month deployment did not demonstrate a permanent aggravation of the Veteran's hypertension beyond the natural process of the disease.  

In August 2011, the Board requested a medical expert opinion through a Veterans Health Administration (VHA) directive.  An October 2011 medical expert opinion with a subsequent addendum is on file and a copy of this opinion has been sent to the Veteran.  The October 2011 VA examiner addressed this matter and she provided a comprehensive statement in support of her conclusions.  The Board finds that the medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has substantially complied with the Board's November 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67,792-67,793 (Nov. 7, 2002).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under VA rating criteria, the term, hypertension, means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id. 

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365

In this case, the Veteran seeks entitlement to service connection for hypertension.  He contends that his hypertension was aggravated by his second period of active service.   

A review of the Veteran's service treatment records from his first period of service, February 1984 to February 1988, does not show that the Veteran was treated for elevated blood pressure or hypertension during that period.  On the Veteran's February 1987 examination report prior to separation from his first period of active service, his heart and vascular system were evaluated as normal and his blood pressure reading was 120/80.  The associated report of medical history shows the Veteran denied any history of high blood pressure. 

The first evidence showing that the Veteran had elevated blood pressure comes from undated service treatment record during his period of service in the NCANG.  See an undated service treatment record with blood pressure readings of 122/88 and notation of "untreated hypertension"; see also a January 2004 Memorandum to Physical Evaluation Board.  Private treatment records show that he was diagnosed with hypertension in April 2003 based on blood pressure readings of 160/110 and 164/112, and he was prescribed medication to control his hypertension.  Subsequent private treatment records, prior to the Veteran's entrance into his second period of active service, show that he was also prescribed HCTZ and potassium for his hypertension. 

The Veteran's service treatment records, from prior to his entrance into his second period of service, show that the Veteran was scheduled to perform a physical training test in June 2003, but he was unable to complete the test due to severe leg cramps which were related to his hypertension.  See June 2003 private medical note.  It was noted that the Veteran had been prescribed Diovan at 80 mg, HCTZ at 25 mg, and potassium at 20 mg for his hypertension prior to his re-entrance into service.   See an August 2003 Initial Medical Review Report.

During the Veteran's second period of active service, the service treatment records show that the Veteran continued to experience leg cramps, and that he had been unable to properly monitor his blood pressure since his entrance into active service.  See January 2004 Memorandum to Physical Evaluation Board.  In a March 2004 Physical Evaluation Board report, it was reported that the Veteran had a diagnosis of hypertension, which was controlled by medications.  A May 2004 service treatment record shows the Veteran's blood pressuring reading was 147/82.  In the treatment record, the physician noted that the Veteran's hypertension medication would be increased to 240 mg of Diovan.  

Shortly after his separation from service, the Veteran was afforded a general VA examination in June 2004.  In that examination report, the VA examiner noted the Veteran's history of hypertension and recorded the following blood pressure readings: 130/90; 136/88; and 129/88.  The VA examiner diagnosed the Veteran with hypertension based on the blood pressure medication he takes.  

The claims folder also contains a September 2004 addendum to the June 2004 VA examination report, in which the Veteran's medications were listed.  It was noted that the Veteran's wife conveyed the information.  The addendum shows that the Veteran took Diovan of 80 mg and 160 mg daily.  Neither the VA examination report nor the addendum contains a medical opinion regarding the etiology of the Veteran's hypertension. 

Pursuant to instructions in the Board's December 2009 remand, the Veteran was provided with a VA examination in March 2011.  The March 2011 examination report shows that the Veteran takes Diovan of 80mg three times a day, and HCTZ of 25mg and potassium once a day.  The Veteran's blood pressuring readings were 132/80, 136/86, and 118/82.  The VA examiner (a physician's assistant) noted that the Veteran reported that he had difficulty controlling his hypertension during his second period of service because his medications were not on formulary while he was stationed at Fort Bragg.  The VA examiner noted that the Veteran's return to the medication prescribed by his primary care physician (Diovan and HCTZ) resulted in the stabilization of his hypertension. 

The March 2011 VA examiner concluded that the Veteran's second period of service did not aggravate, or cause a permanent increase in his hypertension.  The VA examiner, however, failed to provide a specific statement explaining why the increase in the Diovan prescription from 80mgs daily to 240mg daily did not demonstrate aggravation of the Veteran's hypertension beyond the natural process of the disease.

In August 2011, the Board requested a medical expert opinion through a VHA directive, to address whether the Veteran's hypertension permanently worsened during his second period of service, and if so, whether any such permanent increase in severity was the result of service or the result of the natural progression of the condition.  In doing so, the medical expert was specifically asked to comment on the increase in the Veteran's prescription medication from 80mgs daily to 240mg of Diovan daily.  

The report of an October 2011 VHA medical opinion shows that the examiner stated that she reviewed the medical record and noted that the Veteran was first diagnosed with hypertension in April 2003 by his civilian physician.  He was initially treated with Diovan 80mg and HCTZ 12.5mg, daily, and with a subsequent increase in HCTZ in June 2003.  The examiner next noted the Veteran's history of elevated blood pressure readings in service and the subsequent increase of his Diovan prescription, first to 160mg, daily, and then to 240mg, daily.  The VA examiner concluded that the Veteran's "blood pressure was not controlled and that it was the proper standard of care to increase the Diovan to 240mg from 160mg in order to prevent further complications." 

The Board asked the October 2011 VA examiner to provide an addendum in order to clarify her opinion on whether the increase in the Veteran's prescription medication from 80mg to 240mg of Diovan from July 2003 to May 2004 marked a permanent increase of his hypertension or resulted from a natural progression of his hypertension.  In response, the October 2011 VA examiner provided an addendum to her medical opinion in which she clearly discussed the natural progression of hypertension disease.  The examiner found that the Veteran presented with a natural progression of his hypertension.  She concluded that the increase in the Veteran's medication between July 2003 and May 2004 was done to control his hypertension and only demonstrates a natural progression of his hypertension during the eleven month period. 

Initially, the Board notes that the evidence of record does not show, nor does the Veteran assert, that his hypertension had its onset during his first period of service or within the first year thereafter.  The evidence clearly shows that it was not until well after separation from his first period of service in 1988 that the Veteran first had problems with high blood pressure and received a diagnosis of hypertension.  See 38 C.F.R. §§ 3.307, 3.309.  There is no medical evidence that links the Veteran's hypertension to his first period of service.  See 38 C.F.R. § 3.303.

In this matter, as delineated above, hypertension had its onset during the Veteran's period of service in the NCANG, after his separation from his first period of service and prior to his entrance into his second period of service.  His private treatment records show he was first diagnosed with hypertension in April 2003 based on elevated blood pressure readings at that time.  Since the April 2003 diagnosis was prior to his second period of active duty service, which began in October 2003, the Board can only conclude that there is clear and unmistakable evidence that demonstrates that the Veteran's hypertension existed prior to his second period of service.  See 38 U.S.C.A. § 1111.  

As he does not have the benefit of the presumption of soundness prior to entering the second period of service [See 38 U.S.C.A. § 1111; see also VAOPGCPREC 82-90.], the remaining focus of this matter, is on the question of whether the pre-existing hypertension was aggravated during the Veteran's second period of service.  

Review of the record clearly shows that the Veteran's hypertension medication was greatly increased during his second period of active duty service.  His medication was increased threefold (from 80mg to 240mg of Diovan) over the period from July 2003 to May 2004 while he served on active duty.  This medical evidence demonstrates that the Veteran's hypertension increased in severity during his second period of service.  The crux of the matter now is whether this increased in severity (permanent worsening) of his hypertension was a result of his second period of service or the result of the natural progression of the condition.  See 38 C.F.R. § 3.306.  

Here, both the March 2011 and the October 2011 VA examiners found that the Veteran's second period of service did not aggravate, or cause the permanent increase in his hypertension.  While the Board initially found that the March 2011 VA examiner's medical statement was incomplete because the examiner failed to provide a clear explanation in support of his conclusion, the October 2011 VA examiner has provided a clear explanation for why the increase of the Veteran's hypertension resulted from a natural progression of the disease and not from some aspect of his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The October 2011 VA examiner's medical opinion rebuts the presumption of aggravation of in service in this case.  See Laposky, 4 Vet. App. at 334; see also Akins, 1 Vet. App. at 232.  

There is no medical opinion of record to the contrary. 

The Board has considered the Veteran's own assertion that his hypertension was aggravated by his second period of service.  The Board finds that the Veteran's assertions as to etiology of his medical condition are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical etiology do not constitute competent medical evidence, when the question involving etiology goes beyond mere observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the consideration of whether his hypertension was worsened beyond the natural progression of the disease is a matter of internal medical that requires medical expertise to determine its exact etiology.  As such, the Veteran's statement that his hypertension was permanently worsened as a result of his second period of service is not competent medical evidence.

Here, the record does contain medical evidence that clearly establishes that the increase in severity of the Veteran's hypertension was due to the natural progression of the disease and not a result of his second period of service.   Specifically, this medical evidence is found in the October 2011 VA examiner's medical statement, which demonstrates that the Veteran's hypertension was not aggravated by his second period of service

Other than the Veteran's assertions, there is no evidence of record that indicates that his hypertension permanently worsened beyond the natural progression of the disease as a result of his service.  In short, the evidence of record is against a finding that the Veteran's pre-existing hypertension was aggravated by his second period of service.  See 38 C.F.R. § 3.306(b).  

In sum, the evidence of record shows that the Veteran's hypertension did not have an onset during his first period of service or within the first year thereafter, and that it existed prior to his entrance into his second period of service.  While the Veteran's service treatment records show that his hypertension increased in severity during his second period of service, the competent evidence of record clearly demonstrates that such increase was a result of the natural progression of the disease and not some aspect of his second period of service.  The Board finds that the evidence is against the award of service connection.   The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  


ORDER

Service connection for hypertension is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


